Mr. JUSTICE CREBS delivered the opinion of the court: Defendant was found guilty of the crime of forgery by a jury in the Circuit Court of Madison County. In this appeal defendant contends that the trial court erred in refusing defendant’s instruction on circumstantial evidence, that the State argued to the jury in a prejudicial and inflammatory manner, and that the defendant was not proved guilty beyond a reasonable doubt. Defendant presented a check to the Alton Banking and Trust Company drive-in banking facility. The facility is operated by a remote controlled television system. After presenting his check to the teller, the teller asked him if he had an account at the bank and the defendant said that he did. This was not true. A second teller recognized the defendant and noted that he was not the payee of the check. When the first teller asked the defendant for some identification, he drove away immediately and left the check with the teller.  Defendant also alleges that it was error to exclude the last sentence of I.P.I. 3.02. The committee comments on that sentence state that it should be used as part of I.P.I. 3.02 only when the evidence is entirely circumstantial. This is not such a case and therefore it was not error to refuse that sentence.  Finally, defendant maintains that the State argued to the jury in a prejudicial and inflammatory manner. The jury was instructed not to consider the opening and closing statements as evidence. The comments of the State’s Attorney were a summary of the evidence as he viewed it and were not objected to by defendant at the time they were made. Judgment affirmed. G. MORAN, P. J., and EBERSPACHER, J., concur.